DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and Species A, the projectile of Fig. 1A, in the reply filed on 11/22/2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected method invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over GULLEY et al. (US 2,868,130 A) in view of HEBLER et al. (US 296,958 A).
Regarding claim 1, Gulley et al. disclose a .22 caliber projectile formed from lead or other suitable metal (Fig. 1; col. 3, lines 7-31), but does not specify it comprises at least 60 % by weight lead, up to 40% by weight of tin, and up to 5% by weight of admixtures selected from the group consisting of Ag, As, Bi, Cd, Cu, Fe, Ni, Sb, Zn, Ti and mixtures thereof.
but that the proportion of the different metals may be varied within rather wide limits” (page 2, lines 10-18).  Hebler et al., disclose that the addition of tin increases the hardness of the bullet and its penetration at target impact (page2, lines 18-28).
In view of Hebler et al., it would have been obvious to POSITA before the effective filing date of the invention to form the Gulley et al. bullet from at least 60% lead and 8% tin, to confer hardness thereto and to increase target penetration.  The addition of up to 5% by weight of admixtures selected from the group consisting of Ag, As, Bi, Cd, Cu, Fe, Ni, Sb, Zn, Ti and mixtures thereof, to the bullet composition would have been further obvious to POSITA, to alter frangibility or other properties of the bullet as desired. 
Regarding claim 2, in view of Hebler et al., it would have been obvious to POSITA before the effective filing date of the invention to form the Gulley et al. bullet from at least 95% lead, to confer additional hardness thereto and to increase target penetration.
Regarding claim 3, the Gulley et al. projectile is equipped with at least one groove 9 perpendicular to a central axis of the projectile (Fig. 1).
Regarding claim 4, the Gulley et al. projectile can be equipped with a flat back (col. 3. lines 17-18).
Regarding claim 5, a diameter of the flat back of the Gulley et al. projectile is smaller than a diameter of a center of the projectile (Fig. 1, rings 8, 10, 12).
Regarding claim 6, the shape of the Gulley et al. projectile is evenly narrowing from a center of the projectile towards its front (Fig. 1).
Regarding claim 7, a length of the Gulley et al. projectile is greater than a diameter of the projectile (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641